DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 16, 2021.  In virtue of this amendment:
Claim 3 is cancelled; and thus,
Claims 1-2 and 4 are now pending in the instant application.
Allowable Subject Matter
Claims 1-2 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A vehicle light-adjusting system to be mounted on a vehicle, the vehicle light-adjusting system comprising … “wherein the light-adjusting member is divided into a plurality of parts, when the instruction detecting unit detects the instruction designating any one of the parts, the control unit adjusts an individual transmittance of the part corresponding to the instruction detected by the instruction detecting unit, the instruction detecting unit detects a pointing direction in which the occupant's finger points, and the control unit adjusts the individual transmittance of the part located in the pointing direction detected by the instruction detecting unit”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2 and 4 are allowed as being dependent on claim 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Shih et al. – US 10,955,970
Prior art Zakhem et al. – US 2016/0129832
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 1, 2022